


110 HR 5695 IH: To amend the National Voter Registration Act of 1993 to

U.S. House of Representatives
2008-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5695
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2008
			Ms. Ginny Brown-Waite of
			 Florida (for herself and Mr.
			 Bilbray) introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the National Voter Registration Act of 1993 to
		  require applications for voter registration with respect to elections for
		  Federal office to include a statement that an alien who falsely claims to be a
		  citizen of the United States is deportable under the Immigration and
		  Nationality Act, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Noncitizen Voting Prevention Act of 2008.
		2.Requiring Applications
			 for Voter Registration to Include Statement Regarding Deportability of Aliens
			 Making False Claims of United States Citizenship
			(a)Contents of
			 Applications for Voter RegistrationSection 9(b) of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–7(b)) is amended—
				(1)by striking
			 and at the end of paragraph (3);
				(2)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
				(3)by
			 adding at the end the following new paragraph:
					
						(5)shall include a statement that an alien who
				falsely represents himself to be a citizen of the United States for any purpose
				or benefit under law, including registering to vote, is deportable under
				section 237(a)(3)(D) of the Immigration and Nationality Act (8 U.S.C.
				1227(a)(3)(D)).
						.
				(b)Effective
			 DateThe amendment made by subsection (a) shall take effect upon
			 the expiration of the 90-day period which begins on the date of the enactment
			 of this Act, and shall apply with respect to elections occurring after the
			 expiration of such period.
			3.Requiring Posting
			 at Polling Places of Notice Regarding Illegal Voting by Noncitizens
			(a)In
			 GeneralSection 302(b)(2)(F)
			 of the Help America Vote Act of 2002 (42 U.S.C. 15482(b)(2)(F)) is amended by
			 striking the period at the end and inserting the following: , as well as
			 a specific statement that it is a violation of Federal law for an individual
			 who is not a citizen of the United States to cast a ballot in an election for
			 Federal office..
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to elections occurring after the date of the enactment of this
			 Act.
			
